Citation Nr: 1512142	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to May 6, 2013, and evaluation in excess of 70 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, C.P.



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969 and from July 1971 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at videoconference a hearing before the undersigned Acting Veterans Law Judge in October 2014.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the case to the AOJ for the following reasons.

(1) VA Examinations

During the October 2014 hearing, the Veteran stated that his PTSD has worsened since the last VA examination conducted in August 2013.  Specifically, the Veteran stated that his PTSD has become incrementally worse.  He noted that his medication has been increased, which gave him a sense of well-being, but he stated that he still had difficulties interacting with other people. The Veteran also testified that his PTSD is the main cause of his unemployability.  The Board will ask that the VA examination address the medical questions raised by his testimony.  

(2) Missing Medical Records

Additionally, during the hearing, the Veteran's representative stated that there are outstanding VA treatment records that have not been associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, particularly since August 2013.

2.  After completing the action in paragraph 1, schedule the Veteran for an appropriate VA examination in connection with his PTSD.  The relevant information in the claim file must be provided to the examiner for review.

The examiner is asked to review the relevant information, plus conduct all necessary tests felt to be necessary.  Then, provide an assessment of the degree of social and occupational impairment attributable to the Veteran's PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

3.  After completing the action in paragraph 1, schedule the Veteran for a VA examination to determine the effects his service-connected disabilities have on his employability.  The relevant information in the claims file, including in the electronic folders, should be provided to the examiner for review. 

Accordingly, the examiner is asked to describe the current impairment of all service-connected disabilities, which currently consists of (1) PTSD, (2) thoracic spine degenerative disc disease, (3) bilateral hearing loss, (4) tinnitus, (5) plantar fasciitis with degenerative joint disease and calcaneal heel spurs, left foot, (6) plantar fasciitis with degenerative joint disease and calcaneal heel spurs, right  foot, (7) fracture, right little finger, and (8) hemorrhoids.

In doing so, the examiner is particularly asked to focus on the functional effects of these impairments, both individually and cumulatively, as it concerns his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments in a work or work-like setting on such activities as sitting, standing, walking, lifting, carrying, pushing and pulling, and communicating verbally or in writing.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all action set forth in paragraphs 1-3, undertake any further action needed as a consequence of the development completed above, and then readjudicate the remanded issues with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, to include whether either issue should be referred for extraschedular consideration.

If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




